Citation Nr: 0334947	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to July 1969.  
Records in the file verify that the veteran served in Vietnam 
between October 1968 and July 1969.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


REMAND

After having reviewed the veteran's VA claims folder, and for 
reasons stated immediately below, the Board believes that a 
remand is necessary.

Reasons for Remand

Additional evidentiary development 

The veteran has claimed a number of stressors related to his 
service in Vietnam.  His personnel records on file state that 
he served in Vietnam from October 1969 to July 1969 as an 
ammunition storage specialist with the 295th Ordnance 
Company.  The exact location(s) of this unit during his tour 
of duty is not shown by these records.  In various statements 
submitted in support of his PTSD claim, the veteran 
identified several stressors.  

The RO denied this claim on the basis of a lack of credible 
diagnosis of PTSD, a critical requirement under 38 C.F.R. 
§ 3.304(f).  However, the United States Court of Appeals for 
Veterans Claims has repeatedly vacated Board decisions 
decided on the same grounds where it found stressor 
verification efforts lacking.  In other words, although a 
diagnosis of PTSD cannot serve to confirm stressors, a non 
diagnosis of PTSD is not dispositive if there exist stressors 
which have not been verified.  See Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); see also Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  

Accordingly, the Board believes that stressor verification 
efforts should be undertaken.  Specifically, the veteran 
should be asked to provide more detailed information 
concerning his alleged stressors.  If information is provided 
which is sufficiently detailed to provide a reasonable 
possibility of objective verification, appropriate steps 
should be taken to verify such information. 

The Veterans Claims Assistance Act of 2000

A remand is in order to ensure compliance with the enhanced 
duty to notify and duty to assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A].  

In light of subsequent judicial decisions, it appears that 
the RO's VCAA notice letter of May 2002 was defective to the 
extent that he was not advised that he had a full year to 
respond to the VCAA notice.  The letter instead informed him 
that if the "information or evidence is received within one 
year from the date of this letter, and we decide that you are 
entitled to VA benefits, we may be able to pay you from the 
date we received your claim".  In a decision dated September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (the Federal 
Circuit) found this description of the one-year period 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response to a VCAA notice letter.

Previously, the Board could cure this procedural defect by 
issuing an appropriate VCAA notice, but this practice was 
invalidated by the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) [regulation giving Board direct authority to 
cure a procedural defect in an appeal by providing claimant 
with notice under VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b)].

In short, unless the law changes the agency of original 
jurisdiction must inform the veteran that notwithstanding any 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
implementing or clarifying law, court 
decisions  and/or VA directives is 
completed.

2.  VBA must contact the veteran and 
inform him that he should submit any 
other corroborating evidence he may have 
pertaining to alleged stressors 
experienced during his military service.  
If additional information concerning 
stressors is received from the veteran, 
appropriate action should be taken to 
verify such stressors, to include 
obtaining unit history/daily log reports 
of the 295th Ordnance Company and by 
attempting to verify the alleged 
casualties of the individuals he named in 
his stressor statements.

3.  Thereafter, VBA should readjudicate 
the issue on appeal.  If any benefits 
sought on appeal remain denied, the VBA 
should provide the veteran and his 
attorney a supplemental statement of the 
case and allow an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

Finally, the veteran is informed that the Court has held that 
"[t]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).
The veteran is expected to provide specifics as to the "who, 
what, when and where" 
Of each claimed stressor.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


